Citation Nr: 0922534	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  05-12 812	)	DATE
	)
	)

On appeal from the
Department of   Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

1.  Entitlement to an increased rating in excess of 10 
percent for residuals of bunionectomy of right great toe 
(right great toe disability).

2.  Entitlement to an initial compensable rating for cross 
over deformity, second toe, right foot, status post resection 
arthroplasty and pinning of the second metatarsophalangeal 
joint with mild degenerative arthrosis of the second toe with 
resorption of the second proximal phalanx status post right 
foot injury (right second toe disability).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk


INTRODUCTION

The Veteran had active military service from October 1976 to 
October 1979, and from October 2001 to October 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in August 2004 
and November 2007 of the Department of   Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's 
service-connected right great toe disability is productive of 
moderately severe foot injuries.

2.  The evidence shows that the Veteran's second toe right 
foot disability is productive of moderate malunion of 
metatarsal bones.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
right great toe disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. Part 4, §§ 4.1, 4.2, 4.7, 
4.40, 4.45, 4.71, 4.71a, Diagnostic Code (DC) 5280 (2008).

2.  The criteria for a compensable rating of 10 percent for 
second toe right foot disability have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, §§ 4.1, 4.2, 
4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Code (DC) 5283 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.   With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.    Veterans 
Claims Assistance Act of 2000 (VCAA); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

In this case, VA's duties have been fulfilled.  VA must 
notify the Veteran of evidence and information necessary to 
substantiate her claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran was notified of the information necessary to 
substantiate his increased disability rating claims.  VA sent 
the  Veteran notice by letter dated in May 2004, May 2005, 
March 2006 and November 2008, in which he was informed of 
what was required to substantiate his claims and of his and 
VA's respective duties, i.e., that VA would attempt to get 
any additional records that he identified as being helpful to 
his claim.  He was also asked to submit evidence and/or 
information, which would include that in his possession, to 
the RO.

Since the Veteran's claims for an increased disability rating 
were denied by the RO and are also being denied by the Board, 
as discussed herein, there is no potential effective date or 
disability rating issue that would warrant additional notice 
as to those issues.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The RO also sent a November 2008 letter in compliance with 
requirements of the Vasquez-Flores case, in.  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  The November 2008 letter 
specifically referenced Vasquez-Flores, and provided 
information to the Veteran about what kind of evidence he may 
submit which may helpful to substantiating the claim on 
appeal.  Since receiving that letter, the Veteran has not 
identified any further relevant evidence than that which is 
of record. 

The Board, therefore, finds no prejudice to the Veteran in 
proceeding with the issuance of a final disposition in those 
issues that the Board is presently deciding.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby).  There is no indication 
that the outcome of the case has been affected, and the 
Veteran has been provided a meaningful opportunity to 
participate effectively in the processing of her claims. The 
content of the subsequent notice provided to the Veteran 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d). The 
Veteran's relevant service, VA and private medical treatment 
records have been obtained, as discussed below. There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. Charles 
v. Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim."); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4). 

The Veteran was afforded VA examinations in July 2004 and 
March 2009. These examinations were thorough in nature, based 
upon a review of the   Veteran's entire claims file, and 
provided relevant findings that are deemed to be more than 
adequate.  Under such circumstances, there is no duty to 
provide another examination or to obtain an additional 
medical opinion.  Id.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the Veteran's claims on 
the merits.

Increased Rating

The Veteran in this case seeks increased disability ratings 
for his service-connected right foot disabilities.  In this 
regard, disability ratings are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  In considering the Veteran's 
claim, the Board has reviewed all the evidence in the 
Veteran's claims file, which includes: the Veteran's 
correspondence, and VA medical records and examination 
reports.

While the Board must consider the Veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including § 4.2.  The regulations do not give past medical 
reports precedence over current findings.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the Veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the 
point of view of the Veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the Veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  The 
Board also notes that the words "moderate," "moderately 
severe," and "severe" are not defined in Diagnostic Code 
5284.  Rather than applying a mechanical formula, the Board 
must evaluate all of the evidence to the end that its 
decision is "equitable and just."  38 C.F.R. § 4.6 (2008).  

In evaluating the Veteran's claim, which are orthopedic in 
nature, the Board has also considered the affects of 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45 (2005); see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2005).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45(f) (2005).  

Procedural Posture

In its March 1989 rating decision, the agency of original 
jurisdiction granted service connection for postoperative 
residuals of a crush injury, which occurred in June 1977, to 
the Veteran's right great toe.  Because the specific 
condition was not listed in a schedule of rating 
disabilities, the Veteran's postoperative residuals were 
evaluated by analogy to DC 5283, which evaluates disabilities 
due to malunion or nonunion of the tarsal or metatarsal 
bones.  A higher disability rating was given in August 1990 
with a 10-percent evaluation from August 1988 under DC 5280, 
which is the highest rating that may be awarded for hallux 
valgus.  


In February 2004, the Veteran filed his claim for increased 
rating for his right great toe disability rated as 10-percent 
disabling at the time of the claim, which was denied in an 
August 2004 rating decision.  The Veteran appealed.  

In April 2005, the Veteran filed a service connection claim 
for second toe right foot, which was granted in November 2007 
as noncompensable effective November 2004.  In its April 2009 
supplemental statement of the case, the RO evaluated the   
Veteran's right great toe disability and right second toe 
disability together as 10 percent disabling under DC 5284.  

The Veteran's right foot disabilities are currently evaluated 
by the RO as 10 percent disabling for a moderate disability 
under DC 5284, as one disability.  Under this diagnostic 
code, foot injuries warrant a 10 percent rating if moderate, 
a 20 percent rating if moderately severe, and a 30 percent 
rating if severe.  Actual loss of use of the foot warrants a 
40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2008).  Even though the last RO decision combined the 
Veteran's right great toe disability and second toe right 
foot disability, the Board will rate these disabilities 
separately and will review all applicable Diagnostic Codes to 
determine whether a higher rating is warranted under any one 
of them.  

The Board has reviewed the applicability of the remaining 
applicable diagnostic code, DC 5284 (other foot injuries).  
However, in view of the decision set forth below, which 
assigns the Veteran separate compensable ratings for his 
right great toe disability and second toe right foot 
disability under separate diagnostic codes, assigning 
compensable ratings for both of these disabilities at the 
same time under DC 5284 is prohibited by the pyramiding rules 
under 38 C.F.R. § 4.14.  See also VAOPGCPREC 9-04.

The Board also notes that DC 5277, 5278 and 5279 give a 
maximum 10 percent rating and cannot serve as a basis for an 
increased rating in this particular case.   The Board will, 
therefore, not consider these Diagnostic Codes.


Factual Background

The Veteran indicated that he underwent bunionectomy of his 
right great toe as well as a surgery on his right second toe.  
The Veteran stated that he mostly has to sit while he works 
and wears an orthopedic shoe.  He further stated that he had 
to end his military career due to his foot injuries.  

VA treatment records show that over the years following the 
initial injury to the   Veteran's right foot during his first 
period of military service, the Veteran developed a cross 
over deformity of the second toe of the right foot.  It was 
noted that the Veteran twisted his right foot in September 
2002 while in service.  In July 2002, he underwent a 
resection arthroplasty and pinnings of the second 
metatarsophalangeal (MTP) joint, proximal phalanx aspect.  
The Veteran had to wear a soft shoe at that time.  

VA treatment records from April 2004 to May 2004 show that 
the Veteran complained of right foot pain.  The July 2004 VA 
foot examination noted that the Veteran complained of pain on 
walking.  He had tenderness at the right first MTP joint and 
was unable to flex the right first and second MTP joints.  
The second MTP joint was fused. He had a small callus on the 
plantar surface of the right first toe the x-rays noted mild 
degenerative joint disease of the right first MTP joint.  In 
addition, the Veteran was noted to be status post 
arthroplasty/pinning of the second MTP joint of the right 
foot.  

In January 2005, the Veteran was seen at the VA podiatry 
clinic for evaluation of chronic right foot pain.  The 
examination revealed lower limb muscle weakness in the right 
foot.  Other findings on examination revealed pain on 
palpation of the right foot around the dorsal and plantar 
aspect of the metarasophalangeal joint.  There was mild soft 
tissue swelling around the area and no signs of infection.  
The examiner diagnosed the Veteran with surgical pain, right 
foot, with tendonitis.  No further treatment is indicated in 
the file.  

The Veteran underwent another VA examination in March 2009.  
A history of the crush injury to the Veteran's right foot 
with subsequent bunionectomy of the right great toe ad 
arthroplasty, and pinning of the second MTP joint were noted.  
The Veteran reported constant aching if he stood for more 
than 10 minutes or walked more than a half a block.  The 
Veteran did not have flareups and walked on the outside of 
his right foot.  The examination revealed that on palpation 
of the base the first metatarsal was uncomfortable.  The 
examiner provided a diagnosis of crush injury to the medial 
aspect of the right foot with subsequent bunionectomy of the 
right great toe with repeat resection arthroplasty in 2002 as 
well as arthroplasty and pinning of the second MTP joint with 
moderate functional loss due to pain with increased severity 
with weightbearing.  The x-rays showed mild degenerative 
arthrosis of the first and second toes with resorption of the 
second proximal phalanx, unchanged since 2004.  The examiner 
concluded that, since the July 2004 VA examination, there has 
been no significant interval change in resorption of the 
proximal phalynx of the second toe.  Mild degenerative change 
involving the second toe MTP joint and great toe MTP and 
tarso-metatarsal joint was also unchanged.  

Analysis of the Right Great Toe Disability

Postbuninectomy of the right great toe received a 10 percent 
rating under 5280.  DC 5280 provides a maximum rating of 10 
percent, and therefore does not entitle the Veteran to a 
higher rating.  Similarly, DC 5281 provides for severe 
unilateral hallux rigidus with the maximum evaluation of 10 
percent, also not providing for a higher disability rating 
for the Veteran's postbunionectomy.  DC 5282 does not apply 
to great toe, because it provides for a 10 percent disability 
rating for all toes.  In addition, DC 5283 does not apply to 
postbunionectomy, because there is no malunion or nonunion of 
tarsal or metatarsal bones.  

The Board finds that the only remaining relevant diagnostic 
code that provides for a higher rating is DC 5284, for 
"[f]oot injuries, other."  In light of the evidence of 
record, the Board finds that the Veteran's service-connected 
right great toe disability cannot be characterized as 
moderately severe and therefore does not warrant a higher 
rating of 20 percent under DC 5284.  During his most recent 
VA examination, the examiner noted a mild degenerative change 
and great toe MTP.  To the extent that the Veteran complained 
of pain, particularly on weightbearing, such symptomatology 
is encompassed by the assigned 10 percent disability rating.  
Indeed, the most recent VA examination report, dated in March 
2009, opined that the Veteran's symptoms were productive of 
"moderate" functional impairment, which is consistent with 
the currently 10 percent rating for hallux valgus under DC 
5280 or moderate foot disability under DC 5284.  The July 
2004 VA examination findings are consistent with the other 
clinical evidence of record, including the Veteran's VA 
treatment records dated from April 2004 to September 2007, 
and the March 2009 VA examination.  The Board thus concludes 
that the right great toe disability is no more than moderate 
in degree, and that the preponderance of the evidence is 
against a disability rating in excess of 10 percent for any 
time during the period covered by this appeal.

Analysis of the Second Toe Right Foot Disability

The Veteran's right second toe disability initially received 
a noncompensable evaluation under DC 5283.  For the Veteran 
to receive a higher rating under DC 5283, malunion or 
nonunion of tarsal or metatarsal bones must be at least 
moderate in degree.  DC 5280 and 5281 apply only to great toe 
bunions, specifically first metatarsal of great toe, and are 
therefore inapplicable to second toe.  DC 5282 provides for a 
10 percent rating only when the disability affects all toes.  
Therefore, under DC 5282, the Veteran is only entitled to a 
noncompensable rating, because only his second is affected.

In light of the evidence of record, the Board finds that the 
Veteran's service-connected second toe right foot disability 
can be characterized as moderate, and therefore the 
assignment of a 10 percent disability rating is warranted.  
The March 2009 x-ray findings showed that there have been no 
significant interval changes in resorption of the proximal 
phalynx of the second toe since the July 2004 examination.  
However, mild degenerative change of the second toe MTP was 
noted.  Furthermore, the Veteran's medical records showed 
that the second MTP joint was fused, requiring a pin.  
Resolving all reasonable doubt in favor of the Veteran, the 
Board finds that this condition approximates malunion under 
DC 5283.  The Board thus finds that, in view of the symptoms 
of pain and problems with weight bearing and walking, the 
right second toe disability amounts to a moderate malunion of 
metatarsal bones, and that a disability rating of 10 percent 
is therefore warranted.

The Board has reviewed the applicability of the remaining 
applicable diagnostic code, DC 5284 (other foot injuries).  
As is the case with the Veteran's right great toe disability, 
the evidence does not demonstrate that the Veteran's right 
second toe disability causes moderately severe symptoms.  
Rather, the Veteran's symptoms, including pain, are generally 
described as causing moderate impairment, and are consistent 
with the 10 percent rating assigned herein. 

Conclusion

As was noted earlier, the Board has reviewed the 
applicability of the remaining applicable diagnostic code, DC 
5284 (other foot injuries).  However, as this decision 
assigns the Veteran separate compensable ratings for separate 
disabilities affecting his right great toe and right second 
toe under separate diagnostic codes, assigning compensable 
ratings for both of these disabilities at the same time under 
DC 5284 is prohibited by the pyramiding rules under 38 C.F.R. 
§ 4.14.  See also VAOPGCPREC 9-04.  As was discussed earlier 
herein, as neither of the veteran's separate foot 
disabilities are productive of symptoms that create at least 
moderately severe functional impairment, a higher rating 
under DC 5284 is not warranted.

In evaluating the Veteran's claims, the Board has considered 
whether a higher disability evaluations are warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45 (2005); see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The Board finds that the Veteran's 
current ratings take into consideration the functional loss 
of the right foot due to pain.  

Finally, consideration also must be given to assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  
Generally, the degrees of disability specified in the VA 
Schedule for Rating Disabilities are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned.  
38 C.F.R. § 4.1.  However, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the Veteran may be awarded a rating higher than that 
encompassed by the schedular criteria, as shown by evidence 
indicating that the disability at issue causes marked 
interference with employment, or frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The Board does not have 
the authority to assign an extraschedular rating in the first 
instance, but may consider whether referral to the 
appropriate official is required.  See also Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996) (citing Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) (holding that § 3.321(b)(1) "does 
not preclude the Board from considering whether referral to 
the appropriate first-line officials is required")).  

The evidence of record, however, does not suggest the 
existence of such an unusual disability picture so as to 
render application of the regular rating provisions 
impractical.  The evidence does not show that the Veteran has 
an "exceptional or unusual" disability that is not 
contemplated by the rating schedule.  Furthermore it has not 
been contended nor otherwise indicated that the Veteran's 
right foot disabilities have resulted in any hospitalization 
or other extensive treatment regimen.  Although the Veteran 
does see the doctor regularly for his right foot 
disabilities, the medical evidence does not show that this 
treatment has caused or would cause marked interference with 
employment.  In addition, there is no contention or evidence 
of record showing that his service-connected disabilities 
interferes with any employment to a degree that would render 
the application of the regular schedular standards 
impractical.  The Veteran's symptoms consist primarily of 
pain, and the rating schedule contemplates such impairment.  
In other words, he does not have any symptoms from his 
service-connected disability that is unusual or different 
from those contemplated by the schedular criteria.  Thus, the 
Board finds that the preponderance of the evidence is against 
referral of the Veteran's claim for extraschedular 
consideration.

In sum, the weight of the credible evidence demonstrates that 
the Veteran's right great toe disability and second toe right 
foot disability do not warrant ratings higher than the 
previously existing 10 percent rating for the right great toe 
or the 10 percent rating assigned herein for the right second 
toe.  


ORDER

A rating in excess of 10 percent for the right great toe 
disability is denied.  

An initial compensable rating of 10 percent for the right 
second toe disability, is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of   Veterans Affairs


